***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          RONALD F. BOZELKO v. STATEWIDE
             CONSTRUCTION, INC., ET AL
                     (AC 43795)
                     Alvord, Suarez and Pellegrino, Js.

                                  Syllabus

The plaintiff in error, C, challenged the judgment of the trial court rendered
   in favor of the defendants in the underlying action. C is the daughter
   of R, the plaintiff in the underlying action who sought to quiet title to
   certain real property in East Haven. Following a trial in the underlying
   action, the court concluded that the defendants were the owners of the
   property. R appealed to this court, which affirmed the judgment of the
   trial court, and our Supreme Court denied R certification to appeal from
   that judgment. Subsequently, C, who was not a party to the underlying
   action, filed the present writ of error in our Supreme Court, which
   transferred the matter to this court. C challenged the trial court’s factual
   findings underlying its determination that the defendants were the own-
   ers of the subject property. Held that C lacked standing to challenge the
   trial court’s judgment and, accordingly, the writ of error was dismissed:
   C relied solely on her claimed status as a holder of a mortgage alleged
   to include the subject property to establish aggrievement, but C’s reli-
   ance on the mortgage was not sufficient to establish aggrievement, as
   C offered no proof as to how, or to what extent, her claimed interest
   as a mortgage holder had been impaired by the trial court’s judgment,
   and, accordingly, C did not establish aggrievement and, therefore, lacked
   standing to challenge the judgment.
     Argued November 18, 2020—officially released February 9, 2021

                             Procedural History

   Writ of error from the judgment of the Superior Court
in the judicial district of New Haven, Hon. Richard E.
Burke, judge trial referee, rendered for the defendants
in error with respect to certain real property, brought
to our Supreme Court, which transferred the matter to
this court. Writ of error dismissed.
  Chandra A. Bozelko, self-represented, the plaintiff
in error.
  Michael E. Burt, for the defendants in error (State-
wide Construction, Inc., et al.).
                         Opinion

   PER CURIAM. This case comes before the court on
a writ of error brought by the plaintiff in error, Chandra
A. Bozelko (plaintiff in error), who is the daughter of
Ronald F. Bozelko (Bozelko), the plaintiff in the under-
lying action. Bozelko initiated the underlying action
pursuant to General Statutes § 47-31, seeking to quiet
title to property known as 105 McLay Avenue in East
Haven. The writ of error challenges the judgment of
the trial court rendered in favor of the defendants in
the underlying action, Statewide Construction, Inc., and
Robert Pesapane (defendants in error). We conclude
that the plaintiff in error lacks standing to challenge
the judgment and, accordingly, we dismiss the writ
of error.1
   The relevant facts and procedural history are set forth
in this court’s opinion in Bozelko v. Statewide Construc-
tion, Inc., 189 Conn. App. 469, 470, 207 A.3d 520, cert.
denied, 333 Conn. 901, 214 A.3d 381 (2019). ‘‘In 2011,
[Bozelko] commenced an action against the defendants
[in error] seeking to quiet title to property known as
105 McLay Avenue in East Haven [(underlying action)].
In their amended answer, the defendants [in error]
admitted the allegation in the operative complaint that
they may claim an interest in whole or in part in 105
McLay Avenue. The defendants [in error] denied the
remainder of the allegations in the complaint and did
not assert any special defenses or counterclaims, but
made a statement in their amended answer, pursuant
to § 47-31 (d), that they each owned a portion of 105
McLay Avenue. At trial, the parties submitted evidence
of their chains of title. Following trial, the court found
in its memorandum of decision [issued on January 19,
2017], that the defendants [in error] are the owners of
105 McLay Avenue ‘in various proportions.’ ’’ Id.
   On appeal to this court, Bozelko argued that ‘‘the
court erred in its conclusion as to the ownership of 105
McLay Avenue.’’ Id. Specifically, he argued that ‘‘the
evidence he submitted at trial established that he has
title to 105 McLay Avenue.’’ Id. This court concluded
that the trial court’s finding that there was a break in
Bozelko’s chain of title was not clearly erroneous, as
there was evidence in the record to support it, and
affirmed the judgment of the trial court. Id., 474–76. On
September 11, 2019, our Supreme Court denied Bozelko
certification to appeal from the judgment of this court.
See Bozelko v. Statewide Construction, Inc., 333 Conn.
901, 214 A.3d 381 (2019).
  On October 9, 2019, the plaintiff in error, who was
not a party to the underlying action, filed the present
writ of error with our Supreme Court.2 In her writ of
error, the plaintiff in error challenges the trial court’s
factual findings underlying its determination that the
defendants in error own 105 McLay Avenue. She con-
tends that she ‘‘is the owner of a mortgage on 105 McLay
Avenue . . . dated October 23, 2008, and recorded in
Volume 2060 on page 205 of the East Haven land
records.’’ She further alleges that the trial court ‘‘did
not make an official determination of marketable record
title to 105 McLay Avenue.’’ She maintains that the trial
court’s failure to find that Bozelko has marketable
record title ‘‘has damaged the interests of the plaintiff
in error, whose mortgage on 105 McLay [Avenue] has
a questionable validity as a result of the trial court’s
errors.’’ She requests in her writ of error that this court
vacate the judgment of the trial court and ‘‘conduct a
de novo review of the deeds in evidence to determine
which party in the underlying action holds marketable
record title under [General Statutes] § 47-33 (b) et seq.’’3
  We first must decide whether we have jurisdiction
to consider the writ of error. The defendants in error
contend that the plaintiff in error lacks standing
because she is not aggrieved.
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless [one] has, in an individual or repre-
sentative capacity, some real interest in the cause of
action . . . . Standing is established by showing that
the party claiming it is authorized by statute to bring
suit or is classically aggrieved. . . . The fundamental
test for establishing classical aggrievement is well set-
tled: [F]irst, the party claiming aggrievement must suc-
cessfully demonstrate a specific personal and legal
interest in the subject matter of the decision . . . .
Second, the party claiming aggrievement also must
demonstrate that its asserted interest has been specially
and injuriously affected in a way that is cognizable
by law.’’ (Citations omitted; internal quotation marks
omitted.) Crone v. Gill, 250 Conn. 476, 479–80, 736 A.2d
131 (1999); see also Practice Book § 72-1 (a) (‘‘[w]rits
of error for errors in matters of law only may be brought
from a final judgment of the Superior Court to the
Appellate Court in the following cases: (1) a decision
binding on an aggrieved nonparty; (2) a summary deci-
sion of criminal contempt; (3) a denial of transfer of a
small claims action to the regular docket; and (4) as
otherwise necessary or appropriate in aid of its jurisdic-
tion and agreeable to the usages and principles of law’’).
   In her principal appellate brief, the plaintiff in error
maintains that she ‘‘has an interest in the property in
question by virtue of being assigned a 2008 mortgage
on 105 McLay Avenue.’’ With respect to the plaintiff
in error’s purported mortgage, the defendants in error
emphasize that it was not assigned to her until Septem-
ber 26, 2019, and that the assignor of the mortgage, the
mother of the plaintiff in error, was not made a party
to the underlying action. The defendants in error con-
tend that the plaintiff in error is ‘‘merely attempting
to create [an] aggrievement after the fact by taking
assignment of a mortgage twelve years after its incep-
tion and after issues involved in the underlying quiet
title action have been fully litigated and reviewed.’’ In
her reply brief, the plaintiff in error responds that she is
aggrieved because ‘‘[h]er mortgage becomes worthless
unless title vests in the owner . . . determined by the
deeds in the land records of the town of East Haven.’’
   The plaintiff in error relies solely on her claimed
status as a holder of a mortgage alleged to include
property known as 105 McLay Avenue to establish
aggrievement. We conclude that the plaintiff in error’s
reliance on the mortgage is not sufficient to establish
aggrievement. Specifically, she has offered no proof as
to how, or to what extent, her claimed interest as a
mortgage holder has been impaired by the trial court’s
judgment. ‘‘Allegations and proof of mere generaliza-
tions and fears are not enough to establish
aggrievement.’’ (Internal quotation marks omitted.)
Crone v. Gill, supra, 250 Conn. 480. Accordingly, we
conclude that the plaintiff in error has not established
aggrievement and, therefore, lacks standing to chal-
lenge the judgment.4
      The writ of error is dismissed.
  1
     Because we conclude that the plaintiff in error does not have standing
to challenge the judgment of the trial court, we lack subject matter jurisdic-
tion over, and do not reach the merits of, the claim made in her writ of error.
   2
     On January 9, 2020, our Supreme Court transferred the writ of error to
this court pursuant to Practice Book § 65-1.
   3
     In her appellate brief, the plaintiff in error requests that this court ‘‘vacate
the judgment of the trial court and either remand with instructions to enter
judgment quieting title to 105 McLay Avenue in [Bozelko] or order a retrial.’’
   4
     In her reply brief, the plaintiff in error argues that our Supreme Court’s
transfer of the writ of error to this court; see footnote 2 of this opinion;
should be construed as a determination by our Supreme Court that this
court has jurisdiction over the writ of error. We reject the notion that our
Supreme Court’s transfer of a matter to this court pursuant to Practice Book
§ 65-1 should be construed as a determination that the plaintiff in error has
standing. Moreover, we note that Practice Book § 72-1 (a), governing writs
of error, was amended effective January 1, 2020, to require that writs of
error be brought to this court, rather than to our Supreme Court.